Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings submitted 08/05/2019 were received and are approved by the examiner. 

Claim Status
New claims 21-23 have been added. Claims 1-23 are currently pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9, 11, 13, 14, and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yano et al. (JP 2005243342) in view of Lee et al. (CN 101202128).

With respect to claim 1, Yano discloses a water-based electrolytic solution ([0004]) for lithium/sodium ion batteries ([0004]), comprising a hydrophilic nanoparticle ([0009], [0030]) uniformly dispersed in the electrolyte solution ([0010]), and the electrolyte is only a lithium ion salt ([0059]). Yano does not disclose that the content of the plurality of hydrophilic nanoparticles is 1 to 3%.
Lee discloses a water-based electrolyte (claim 5) composed of oxide hydrophilic particles for use within lithium secondary batteries (claim 5) and teaches that the content of the hydrophilic particles is between most preferably 0.1 to 50 wt% (claim 8). Lee further teaches that this range helps to ensure that the aqueous electrolyte is in the form of a slurry or solution ([0045]).
It would have been obvious to one having ordinary skill in the art to ensure the content of the hydrophilic nanoparticles disclosed by Lee are in the range taught by Hosokawa so that the electrolyte can maintain its form as a solution. 
Applicant is reminded that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 

With respects to claims 2, 3 and 11 Yano discloses that the lithium ion salt in the electrolyte is 1-10 mol/L ([0059]) of LiNO3 ([0088]).

With respects to claims 4 and 13, Yano discloses that the hydrophilic oxide nanoparticle use in the electrolytic solution is silica, or SiO2 ([0030]).


With respects to claims 5 and 14, Yano discloses the nanosilica particle size is in the range of0.01 to 20 micrometers, thus encompassing the claimed range of 7-40 nm ([0014]).


With respect to claim 9, Yano discloses a lithium ion battery comprising the water-based electrolytic solution ([0004]) with the limitation set forth above in claim 1.

With respect to claims 16, 17, 18, 19, and 20, Yano modified by Lee teaches a water-based electrolyte solution for lithium/sodium ion batteries, comprising a plurality of hydrophilic oxide nanoparticles uniformly dispersed in the electrolyte solution, wherein the electrolyte is a lithium ion salt, more specifically NaNO3 with a molarity of 1-10 mol/L, and the particle size range of the plurality of hydrophilic oxide nanoparticles is 0.01 to 20 micrometers, while the content of the plurality of hydrophilic oxide nanoparticles is between 1 and 3 wt%, the concentration of the electrolyte is 1-10 mol/L, thus encompassing the claimed range of 1-5 2 as the hydrophilic oxide nanoparticle, instead of one of Al2O3, TiO2, or ZrO2.
Lee discloses an oxide-containing copolymer electrolyte (claim 5) that comprises oxide hydrophilic particles (claim 5), and teaches that the nanoparticles in question can be either SiO2 (fumed silica) or aluminum oxide (Al2O3) (claim 5). Additionally, the specification of the instant application makes no mention as to why Al2O3, TiO2, or ZrO2 would be preferable over SiO2, therefore the substitution of SiO2 with Al2O3 is obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 

With respect to claims 21-23, although Yano modified by Lee does not explicitly disclose the claimed pH range, modified Yano discloses an electrolytic solution as claims in independent claims 1, 11, and 16. Therefore, the pH of said solution would be inherent as all claimed electrolytic components are taught by the primary and secondary references. Therefore, the pH of the electrolytic solution disclosed above would necessarily be in the claimed range of 3.76-5.85.
It has been held that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is critical evidence indicating such concentration or temperature is critical. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore it has been held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be .

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yano in view of Lee as applied to claims 1-5, 9, 11, 13, and 14 above, and further in view of Whitacre et al. (U.S. 8298701)

With respects to claims 7 and 12, Yano in view of Hosokawa discloses a water-based electrolytic solution comprised of either a lithium or sodium ion salt ([0004]), and specifically the use of LiNO3 ([0088]) at 1-10 mol/L ([0059]). Yano does not disclose that the sodium ion salt to be used is specifically NaClO4, NaTFSI, NaFSI, NaSO4 or NaNO3. 
Whitacre discloses an aqueous electrolyte to be used in a lithium or sodium battery (Col. 7, L 30-32) and teaches that the aqueous electrolyte can comprise of NaClO4 from 0.1-10 M (0.1-10 mol/L) (Col 14, L 10-17), which encompasses the claimed range of 1 – 5 mol/L.
It would have been obvious to one having ordinary skill in the art at the time that the application was to modify the water-based electrolytic solution disclosed by Yano by including NaClO4 as a salt with a molarity of 0.1-10 M to the battery of Whitacre as they are alternatives of one another. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).


Response to Arguments
Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments are premised on the assertion that (1) because the content range of the hydrophilic nanoparticles used by the secondary reference, Lee, is too broad and would allow for the formation of a viscous material, the instant application possesses unexpected results wherein the viscosity not be elevated.
In response to argument (1), examiner reminds applicant that in order to claim unexpected results, the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support (MPEP 716.02(d)). Currently, the tables within the specification show several examples wherein a content of lithium salt or sodium salt was varied similarly to that of the hydrophilic nanoparticles in order to obtain the great differential in potential window. However, these content range limitations are not cited in independent claim 1, and therefore, independent claim 1 is not commensurate in scope. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727